Name: Commission Regulation (EEC) No 646/80 of 17 March 1980 amending for the 11th time Regulation (EEC) No 2044/75 and amending Regulation (EEC) No 210/69 as regards export licences and certificates for butter, butteroil and skimmed-milk powder exported pursuant to Regulations (EEC) No 303/77 and (EEC) No 400/80
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  cooperation policy;  tariff policy
 Date Published: nan

 18 . 3 . 80 Official Journal of the European Communities No L 72/7 COMMISSION REGULATION (EEC) No 646/80 of 17 March 1980 amending for the 11th time Regulation (EEC) No 2044/75 and amending Regula ­ tion (EEC) No 210/69 as regards export licences and certificates for butter, butteroil and skimmed-milk powder exported pursuant to Regulations (EEC) No 303/77 and (EEC) No 400/80 whereas it is therefore appropriate to derogate from this provision in this particular case ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2044/75 is amended as follows : 1 . In Article 2, the following paragraph 4 is added : '4 . The application for the licence referred to in paragraph 3 and the licence itself shall bear : (a ) in the case of an export under Regulation (EEC) No 303/77, in Section 12, one of the following forms of wording :  'Food aid (Regulation (EEC) No 303/77)', THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Article 2 of Commission Regulation (EEC) No 2044/75 (3 ), as last amended by Regulation (EEC) No 203/80 (4), provides in particular that, henceforth , for any export of butter, butteroil and certain skim ­ med-milk powders, the production of an export licence is necessary ; Whereas, in respect of the products in question exported as food aid in accordance with Commission Regulation (EEC) No 303/77 (5 ), as last amended by Regulation (EEC) No 1488 /79 (6), no refund or compensatory amount is applied ; whereas butter exported pursuant to Commission Regulation (EEC) No 400/80 ( 7) is not eligible for a refund either ; whereas special rules are laid down with regard to the monetary compensatory amount ; Whereas , in order that account may be taken of these special arrangements at the time of export , it appears necessary for export licences issued in such cases to bear an appropriate form of wording ; Whereas the relevant Regulations already provide for effective guarantees to ensure that the exports are actu ­ ally carried out ; whereas it is not therefore necessary to require the security referred to in Article 1 1 (2) of Regulation (EEC) No 2044/75 ; whereas the exports involved are not relevant to the daily communications to be sent to the Commission pursuant to Article 6 ( 1 ) of Commission Regulation (EEC) No 210/69 (8 ), as last amended by Regulation (EEC) No 203 /80 ;  'FÃ ¸devarehjÃ ¦lp (forordning (EÃF) nr . 303/77)',  'Aide alimentaire (rÃ ¨glement (CEE) n 0 303 /77)',  'Nahrungsmittelhilfe (Verordnung (EWG) Nr. 303/77)',  'Aiuto alimentare (regolamento (CEE) n . 303 /77)',  'Aiuto (Verordening (EEG) nr. 303/77) ; (b) in the case of an export under Regulation (EEC) No 400/80 , in Section 12, one of the following forms of wording, as appropriate :  'Destination zone C 1 or 'Destination zone C 2',  'Destination zone C 1 ' eller 'Destination zone C 2 ',  'Bestimmung Zone C 1 oder 'Bestimmung Zone C 2',  'Destination zone C 1 ou 'Destination zone C 2',  'Destinazione zona C 1 o 'Destinazione zona C 2 ', ') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . 3 ) OJ No L 213 , 11 . 8 . 1975, p. 15 . *) OJ No L 24, 31 . 1 . 1980 , p. 18 . 5 ) OJ No L 43 , I S. 2 . 1977 , p. 1 . b ) OJ No L 181 , 18 . 7 . 1979 , p. 20 . 7 ) OJ No L 46, 21 . 2 . 1980 , p. 14 . s ) OJ No L 28 . 5 . 2 . 1969 , p. I.  'Bestemming zone C 1 of 'Bestemming zone C 2 ', together with a reference to Regulation (EEC) No 400/80 : No L 72/8 Official Journal of the European Communities 18 . 3 . 80 (c) also, in the cases referred to in (a) and (b), in Section 13 , a reference to the country of destina ­ tion . The licences referred to in this paragraph shall :  bear, in Section 18 , one of the following forms of wording :  'To be exported without refund', Article 2 The following subparagraph is added to Article 6 ( 1 ) of Regulation (EEC) No 210/69 : 'The export licences referred to in Article 2 (4) of Regulation (EEC) No 2044/75 shall not be the subject of a communication pursuant to this Regu ­ lation .'  'Eksporteres uden restitution ,  'Ausfuhr ohne Erstattung ,  'Ã exporter sans restitution ',  'Esportati senza restituzione ,  'Uitvoer zonder restitutie ; Article 3 This Regulation shall enter into force on 1 April 1980 . Export licences issued prior to the entry into force of this Regulation may be used for exports within the meaning of Article 2 (4) (a ) and (b) of Regulation (EEC) No 2044/75 .  apply only in respect of an export to be carried out under the Regulations concerned . 2 . The following paragraph 3 is added to Article 1 1 : ' 3 . However, no security need be lodged in the case of an export licence for a transaction coming within the terms of Article 2 (4).' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 March 1980 . For the Commission Finn GUNDELACH Vice-President